Exhibit 10.3

 

THQ Inc.
27001 Agoura Road, Suite 325
Calabasas Hills, California  91301

 

 

November 16, 2002

 

Jeffrey C. Lapin
THQ Inc.
27001 Agoura Road
Suite 325
Calabasas Hills, CA  91301

 

Dear Jeff:

 

Please refer to the Amended and Restated Employment Agreement dated as of
January 1, 2001 (“the Employment Agreement”) between THQ Inc., a Delaware
corporation (the “Company”) and you (the “Executive”).

 

The Company and the Executive desire to amend the Employment Agreement as
provided below (defined terms have the same meaning as in the Employment
Agreement unless otherwise provided):

 


1.                                       EMPLOYMENT TERMINATION.


 

The Employment Term ended on November 8, 2002 (the “Employment Termination
Date”).  Executive shall forthwith voluntarily resign as an officer and director
of the Company.  Executive acknowledges receipt of all compensation and expense
reimbursement due him through the Employment Termination Date.

 


2.                                       EFFECT OF EMPLOYMENT TERMINATION.


 

On and as of the Employment Termination Date:

 


(A)                                  ALL PROVISIONS OF SECTION 4 OF THE
EMPLOYMENT AGREEMENT SHALL BE DEEMED TO TERMINATE ON THE EMPLOYMENT TERMINATION
DATE, EXCEPT THAT SECTION 4.7 OF THE EMPLOYMENT AGREEMENT SHALL CONTINUE TO BE
APPLICABLE TO EXECUTIVE FOR THE PERIOD STATED THEREIN;


 


(B)                                 THE PROVISIONS OF PARAGRAPHS 6.1 THROUGH 6.6
OF THE EMPLOYMENT AGREEMENT SHALL, AS PROVIDED THEREIN, CONTINUE TO BE
APPLICABLE SUBSEQUENT TO THE EXPIRATION OF THE EMPLOYMENT TERM THEREUNDER
(EXCEPT THAT EXECUTIVE MAY RETAIN HIS LAPTOP COMPUTER, PURGED OF ALL COMPANY
DOCUMENTS AND FILES, PLAYSTATION 2 UNIT AND HIS CHRONOLOGICAL FILES (PURGED OF
ALL COMPANY AND BUSINESS MATERIALS), AND FOR PURPOSES OF SECTION 6.1 ONLY OF THE
EMPLOYMENT AGREEMENT, THE EXECUTIVE’S TERMINATION AT THE END OF SUCH EMPLOYMENT
TERM SHALL BE DEEMED TO BE A VOLUNTARY RESIGNATION WITHOUT “GOOD REASON”. 
EXECUTIVE SHALL BE FREE TO ACCEPT EMPLOYMENT WITH AND BE EMPLOYED BY ANY OTHER
PERSON, FIRM OR CORPORATION, NOTWITHSTANDING THE PROVISIONS OF CLAUSE (Y) OF
PARAGRAPH 6.1 OF THE EMPLOYMENT AGREEMENT, BUT ONLY IF THE ANNOUNCEMENT THEREOF
DOES NOT OCCUR PRIOR TO THE CLOSE OF


 


 

--------------------------------------------------------------------------------


 

business on November 21, 2002.  Further, in the event of Executive’s employment
in or by a Competing Business, Executive agrees (i) through March 31, 2006,
Executive will not solicit Nickelodeon on behalf of the Competing Business with
respect to the development or exploitation of video games primarily geared to
children under the age of 12, and (ii) for a period of eight months from
November 8, 2002 Executive will not solicit Nickelodeon on behalf of the
Competing Business with respect to video games geared to other audiences. 
Notwithstanding the above provisions of clause (b) of this Section 2, the
parties acknowledge that the provisions of the first two sentences of paragraph
6.3 of the Employment Agreement shall not be applicable to Executive’s
activities subsequent to expiration of the Consulting Term.


 


3.                                       MEDICAL AND DENTAL INSURANCE.


 

The Company shall provide to the Executive and his family medical and dental
insurance to the same extent as it provides to other senior executive officers
through the earlier of (i) the expiration of the original Employment Term as
provided in the Employment Agreement, or (ii) the date on which Executive
becomes eligible for substantially equivalent medical and dental insurance
coverage from a third party employer provided without cost to Executive.

 


4.                                       OFFICE AND SECRETARY.


 

The Company shall provide Executive with appropriate office space and
secretarial assistance through the earlier of (i) six months after the
Employment Termination Date or (ii) the date on which Executive accepts
employment with any other person, firm or corporation or (iii) changes his
principal residence from Los Angeles County, California.

 


5.                                       CONSULTING SERVICES.


 


(A)                                  THE COMPANY HEREBY RETAINS EXECUTIVE AS A
CONSULTANT, AND EXECUTIVE HEREBY AGREES TO BE RETAINED BY THE COMPANY AS A
CONSULTANT ON SUCH MATTERS AS THE BOARD OF DIRECTORS SHALL REASONABLY DETERMINE
FOR THE PERIOD COMMENCING ON THE EMPLOYMENT TERMINATION DATE AND ENDING ON
DECEMBER 31, 2005 (SUCH PERIOD REFERRED TO HEREIN AS THE “CONSULTING TERM”). 
THE COMPANY ACKNOWLEDGES THAT IT IS NOT RETAINING EXECUTIVE’S EXCLUSIVE SERVICES
UNDER THIS SECTION 5, AND THAT EXECUTIVE SHALL BE FREE TO ENGAGE IN SUCH OTHER
EMPLOYMENT AND BUSINESS ACTIVITIES AS EXECUTIVE IN HIS SOLE DISCRETION MAY
DETERMINE.  EXECUTIVE SHALL BE UNDER NO OBLIGATION TO ACCOUNT FOR ANY AMOUNTS HE
MAY OTHERWISE EARN OR RECEIVE DURING OR AFTER THE CONSULTING TERM, WHETHER BY
OTHER EMPLOYMENT OR OTHERWISE, AND THE COMPANY SHALL HAVE NO RIGHT OR CLAIM TO
ANY COMPENSATION OR PROFIT THAT MAY INURE TO EXECUTIVE DURING SUCH PERIOD OR
OTHERWISE.


 


2

--------------------------------------------------------------------------------



 


(B)                                 EXECUTIVE’S CONSULTING SERVICES HEREUNDER
SHALL BE RENDERED AT SUCH TIMES AND PLACES AS SHALL BE MUTUALLY CONVENIENT FOR
THE COMPANY AND EXECUTIVE, AFTER GIVING EFFECT TO ANY OTHER EMPLOYMENT EXECUTIVE
CHOOSES TO ENGAGE IN AND TAKING INTO ACCOUNT EXECUTIVE’S AVAILABILITY.  IN ANY
CASE, EXECUTIVE SHALL NOT BE REQUIRED TO SPEND MORE THAN 40 HOURS IN ANY MONTH
DURING THE CONSULTING TERM IN THE PERFORMANCE OF HIS DUTIES UNDER THIS SECTION
5.


 


(C)                                  FOR HIS CONSULTING SERVICES UNDER THIS
SECTION 5, EXECUTIVE SHALL BE PAID BY THE COMPANY AT THE ANNUAL RATE OF $350,000
DURING THE PERIOD OF THE CONSULTING TERM ENDING ON DECEMBER 31, 2003, $325,000
DURING THE YEAR OF THE CONSULTING TERM ENDING DECEMBER 31, 2004 AND $300,000
DURING THE YEAR OF THE CONSULTING TERM ENDING DECEMBER 31, 2005, EACH SUCH
AMOUNT TO BE PAYABLE IN AS NEARLY EQUAL MONTHLY INSTALLMENTS AS IS FEASIBLE
DURING THE YEAR IN QUESTION [AND EACH SUCH PAYMENT TO BE SUBJECT TO APPLICABLE
FEDERAL AND STATE WITHHOLDING].  THE COMPANY SHALL ALSO REIMBURSE EXECUTIVE IN
ACCORDANCE WITH THE COMPANY’S POLICIES AND PROCEDURES FOR ALL PROPER EXPENSES
INCURRED BY THE EXECUTIVE IN PROVIDING CONSULTING SERVICES HEREUNDER.


 


(D)                                 IN THE EVENT OF A “CHANGE OF CONTROL” OF THE
COMPANY, AS DEFINED IN SECTION 7.7(E) OF THE EMPLOYMENT AGREEMENT, ALL AMOUNTS
REMAINING UNPAID UNDER THIS SECTION 5 FOR THE THEN CURRENT AND ANY FUTURE
PERIODS UNDER THIS AGREEMENT SHALL BECOME IMMEDIATELY DUE AND PAYABLE WITHOUT
ANY DIMINUTION OR DISCOUNT.


 


(E)                                  THE AMOUNTS PAYABLE ABOVE SHALL BE DUE AND
PAYABLE WITHOUT REGARD TO THE EXTENT TO WHICH THE COMPANY SHALL REQUEST
EXECUTIVE’S CONSULTING SERVICES HEREUNDER AND WITHOUT REGARD TO THE NUMBER OF
HOURS ACTUALLY DEVOTED BY EXECUTIVE TO SUCH CONSULTING SERVICES.  FURTHERMORE,
THE ABOVE PAYMENTS AND REIMBURSEMENTS SHALL CONTINUE TO BE MADE NOTWITHSTANDING
ANY CHARGE OR ALLEGATION THAT EXECUTIVE HAS NOT OR MAY NOT HAVE FULFILLED HIS
OBLIGATIONS UNDER THIS AGREEMENT UNTIL AND UNLESS THE ARBITRATOR UNDER SECTION 8
HEREOF SHALL HAVE DETERMINED THAT EXECUTIVE HAS GIVEN THE COMPANY “CAUSE” TO
TERMINATE EXECUTIVE’S CONSULTING SERVICES UNDER THIS AGREEMENT.  “CAUSE” SHALL
BE THE SAME AS DEFINED AS DEFINED IN SECTION 7.3 OF THE EMPLOYMENT AGREEMENT
(SUBSTITUTING REFERENCES TO THIS AGREEMENT FOR REFERENCES THEREIN TO THE
EMPLOYMENT AGREEMENT), AND NO “CAUSE” SHALL BE DETERMINED UNLESS AND UNTIL THE
COMPANY HAS FOLLOWED THE PROCEDURES SET FORTH IN THE SECOND PARAGRAPH OF SECTION
7.3 OF THE EMPLOYMENT AGREEMENT (AGAIN SUBSTITUTING REFERENCES TO THIS AGREEMENT
FOR REFERENCES THEREIN TO THE EMPLOYMENT AGREEMENT).


 


(F)                                    THE EXECUTIVE SHALL PERFORM THE
CONSULTING SERVICES DESCRIBED IN SECTION 5 HEREOF AS AN INDEPENDENT CONTRACTOR
WITHOUT THE POWER TO BIND OR REPRESENT THE COMPANY FOR ANY PURPOSE WHATSOEVER. 
EXCEPT AS AND TO THE EXTENT OTHERWISE PROVIDED HEREIN, THE EXECUTIVE SHALL NOT,
BY VIRTUE OF BEING A CONSULTANT HEREUNDER, BE ELIGIBLE TO RECEIVE ANY EMPLOYEE
BENEFITS FOR WHICH OFFICERS OR OTHER EMPLOYEES OF THE COMPANY ARE ELIGIBLE AT
ANY TIME DURING THE CONSULTING TERM.


 


3

--------------------------------------------------------------------------------



 


(G)                                 NOTWITHSTANDING THE ABOVE PROVISIONS OF THIS
SECTION 5, THE CONSULTING TERM SHALL BE TERMINATED EARLIER THAN DECEMBER 31,
2005 IN THE EVENT AND AT SUCH TIME AS EXECUTIVE AGREES TO COMMENCE EMPLOYMENT OR
ACT AS AN OFFICER, DIRECTOR, AGENT OF OR CONSULTANT FOR ANY PERSON, FIRM OR
CORPORATION (OR DIVISION OR OPERATING UNIT THEREOF) PRIMARILY IN THE BUSINESS OF
DEVELOPING AND PUBLISHING INTERACTIVE GAMES (“COMPETING BUSINESS”).  IN THAT
EVENT, THE CONSULTING TERM SHALL TERMINATE AND ALL CONSULTING SERVICES WHICH
WOULD OTHERWISE BE REQUIRED OF EXECUTIVE AS WELL AS ALL PAYMENTS HEREUNDER THAT
WOULD OTHERWISE BE REQUIRED OF THE COMPANY, SHALL THEREAFTER CEASE.


 


6.                                       STANDSTILL, ETC.


 


(A)                                  EXECUTIVE AGREES THAT FOR A PERIOD OF 3
YEARS FOLLOWING THE EMPLOYMENT TERMINATION DATE (THE STANDSTILL “PERIOD”),
NEITHER EXECUTIVE NOR ANY PERSON OR ENTITY CONTROLLED BY EXECUTIVE SHALL
DIRECTLY OR INDIRECTLY, WITHOUT THE CONSENT OF THE COMPANY, (I) COMMENCE OR BE
INVOLVED WITH OTHERS WHO COMMENCE ANY TENDER OR EXCHANGE OFFER, PROXY CONTEST OR
SOLICITATION OR ANY SIMILAR TRANSACTION INVOLVING THE COMPANY, OR (II) PURCHASE
OR BE PART OF A GROUP WHICH PURCHASES ANY SHARES OF COMMON STOCK OF THE COMPANY
IN EXCESS OF 4.9% OF THE THEN OUTSTANDING COMMON STOCK OR ANY OTHER CLASS OF
SECURITIES OF THE COMPANY IN EXCESS OF 4.9% OF THE OUTSTANDING SECURITIES OF
SUCH CLASS.


 


(B)                                 NEITHER EXECUTIVE OR THE COMPANY OR ANY
CURRENT OR FUTURE EXECUTIVE OFFICERS OR DIRECTORS OF THE COMPANY (COLLECTIVELY,
THE “COMPANY PARTIES”) SHALL MAKE ANY DISPARAGING COMMENTS OR REMARKS RESPECTING
THE OTHER PARTY.  FOR THIS PURPOSE, “DISPARAGING” SHALL BE LIMITED TO COMMENTS
OR REMARKS WHICH IMPUGN OR CAST DOUBT UPON PAST, PRESENT OR FUTURE EMPLOYMENT
PERFORMANCE OR BUSINESS ACCOMPLISHMENTS OR BUSINESS ACTIVITIES, OR THE
LIKELIHOOD OF FUTURE BUSINESS SUCCESS, WHICH COMMENTS OR REMARKS ARE MADE IN
SUCH A WAY AS TO BE REASONABLY LIKELY TO HAVE A DELETERIOUS AFFECT ON THE
REASONABLE EFFORTS OF THE OTHER PARTY TO FURTHER HIS OR ITS BUSINESS CAREER OR
BUSINESS.


 


7.                                       (INTENTIONALLY OMITTED)


 


8.                                       REPRESENTATIONS AND WARRANTIES.


 


(A)                                  EXECUTIVE REPRESENTS AND WARRANTS THAT
THERE IS NOT NOW PENDING ANY ACTION, COMPLAINT, PETITION, CHARGE, GRIEVANCE, OR
ANY OTHER FORM OF ADMINISTRATIVE, LEGAL OR ARBITRAL PROCEEDING BY EXECUTIVE
AGAINST THE COMPANY OR ANY OF ITS OFFICERS OR DIRECTORS OR ANY OTHER OF THE
COMPANY PARTIES.


 


(B)                                 THE COMPANY REPRESENTS AND WARRANTS THAT ANY
AND ALL ACTIONS ON THE PART OF THE BOARD OF DIRECTORS OF THE COMPANY, OR ANY
COMMITTEE OF THE


 


4

--------------------------------------------------------------------------------



 


BOARD OF DIRECTORS NECESSARY TO AUTHORIZE OR IMPLEMENT ANY OF THE PROVISIONS OF
THIS AGREEMENT HAVE BEEN DULY AND VALIDLY TAKEN.


 


9.                                       MUTUAL RELEASE.


 


(A)                                  EXCEPT FOR THE OBLIGATIONS SET FORTH IN
THIS AGREEMENT, EXECUTIVE HEREBY FULLY, UNCONDITIONALLY AND IRREVOCABLY RELEASES
THE COMPANY, ALL OFFICERS AND DIRECTORS OF THE COMPANY (THE “GENERAL RELEASEES”)
OF AND FROM ANY AND ALL CLAIMS, DEMANDS, ACTIONS AND CAUSES OF ACTION OF ANY
KIND AND NATURE, IN LAW, EQUITY OR OTHERWISE, UNDER CONTRACT, TORT, STATUTORY OR
COMMON LAW, KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, DISCLOSED OR
UNDISCLOSED, WHICH EXECUTIVE MAY HAVE HAD, MAY NOW HAVE OR MAY IN THE FUTURE
HAVE BY REASON OF ANY MATTER, CAUSE OR THING DONE, OMITTED OR SUFFERED TO BE
DONE PRIOR TO THE DATE HEREOF.  IN ADDITION, AND WITHOUT LIMITATION ON THE
FOREGOING, EXCEPT FOR THE OBLIGATIONS IN THIS AGREEMENT, EXECUTIVE HEREBY FULLY,
UNCONDITIONALLY AND IRREVOCABLY RELEASES THE GENERAL RELEASEES AND ALL ENTITIES
CONTROLLED BY OR UNDER COMMON CONTROL WITH ANY OF THEM, ALL PAST AND PRESENT
EMPLOYEES, OFFICERS AND DIRECTORS OF ANY OF THE GENERAL RELEASEES AND ANY OF
SUCH ENTITIES AND ALL OWNERS OR DIRECT OR INDIRECT INTERESTS IN ANY OF THE
GENERAL RELEASEES OR SUCH ENTITIES, AND THEIR RESPECTIVE COUNSEL, OF AN FROM ANY
AND ALL CLAIMS, DEMANDS, ACTIONS AND CAUSES OF ACTION OF ANY KIND AND NATURE, IN
LAW, EQUITY OR OTHERWISE UNDER CONTRACT, TORT, STATUTORY OR COMMON LAW, KNOWN OR
UNKNOWN, SUSPECTED OR UNSUSPECTED, DISCLOSED OR UNDISCLOSED, DIRECTLY OR
INDIRECTLY, WHICH EXECUTIVE MAY HAVE HAD, MAY NOW HAVE, OR MAY IN THE FUTURE
HAVE, ARISING OUT OF OR IN NAY WAY CONNECTED WITH EXECUTIVE’S RELATIONSHIP IN
ANY AND ALL CAPACITIES WITH THE COMPANY PRIOR TO THE DATE HEREOF, AND THE
EMPLOYMENT OF EXECUTIVE BY THE COMPANY OR THE TERMINATION OF THAT EMPLOYMENT,
INCLUDING WITHOUT LIMITATION, CLAIMS IF ANY, PURSUANT TO THE EMPLOYMENT
AGREEMENT OR PURSUANT TO ANY FEDERAL, STATE OR LOCAL LAW, SUCH AS, BUT NOT
LIMITED TO, THE AGE  DISCRIMINATION IN EMPLOYMENT ACT OF 1967, 29 U.S.C. § 621,
ET SEQ.; TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED, 42 U.S.C.
SECTION 2000(E), ET SEQ.; THE CIVIL RIGHTS ACT OF 1866, AS AMENDED, 42 U.S.C.
SECTION 1981, ET SEQ.; THE FIAR LABOR STANDARDS ACT OF 1939, AS AMENDED, 29
U.S.C. SECTION 201, ET SEQ.; THE EQUAL PAY ACT, 29 U.S.C. SECTION 206(D); THE
ORDERS OF THE CALIFORNIA INDUSTRIAL WELFARE COMMISSION REGULATING WAGES, HOURS
AND WORKING CONDITIONS; EACH AND EVERY PROVISION OF THE CALIFORNIA LABOR AND
INSURANCE CODES; ARTICLE 1, § 1 OF THE CALIFORNIA CONSTITUTION; THE
REHABILITATION ACT OF 1973, AS AMENDED, 29 U.S.C., SECTION 701, ET SEQ.;
AMERICANS WITH DISABILITIES ACT, 104 STAT. 327; THE EMPLOYEE  RETIREMENT INCOME
SECURITY ACT OF 1974, 29 U.S.C., SECTION 1001, ET SEQ.; THE NATIONAL LABOR
REGULATIONS ACT, AS AMENDED, 29 U.S.C., SECTION 151, ET SEQ.; THE CALIFORNIA
FAIR EMPLOYMENT AND HOUSING ACT, AS AMENDED, CALIFORNIA GOVERNMENT CODE, SECTION
12900, ET SEQ.; THE URUH CIVIL RIGHTS ACT, AS AMENDED, CALIFORNIA CIVIL CODE,
SECTION 51, ET SEQ.


 


(B)                                 EXCEPT FOR THE OBLIGATIONS SET FORTH IN THIS
AGREEMENT, THE COMPANY ON ITS OWN BEHALF AND ON BEHALF OF ALL GENERAL RELEASEES
HEREBY FULLY, UNCONDITIONALLY AND IRREVOCABLY RELEASES EXECUTIVE OF AND FROM ANY
AND ALL CLAIMS,


 


5

--------------------------------------------------------------------------------



 


DEMANDS, ACTIONS AND CAUSES OF ACTION OF ANY  KIND AND NATURE, IN LAW, EQUITY OR
OTHERWISE, UNDER CONTRACT, TORT, STATUTORY OR COMMON LAW, KNOW OR UNKNOWN,
SUSPECTED OR UNSUSPECTED, DISCLOSED OR UNDISCLOSED, WHICH ANY OF THEM MAY HAVE
HAD, MAY NOW HAVE OR MAY IN THE FUTURE HAVE BY REASON OF ANY MATTER, CAUSE OR
THING DONE, OMITTED OR SUFFERED TO BE DONE PRIOR TO THE DATE HEREOF.  EXCEPT FOR
THE OBLIGATIONS SET FORTH IN THIS AGREEMENT, THE COMPANY ON ITS OWN BEHALF AND
ON BEHALF OF ALL THE PERSONS AND ENTITIES RELEASED IN ANY WAY BY EXECUTIVE UNDER
PARAGRAPH (A) OF SECTION 9, HEREBY FULLY, UNCONDITIONALLY AND IRREVOCABLY
RELEASES EXECUTIVE OF AND FROM ANY AND ALL CLAIMS, DEMANDS, ACTIONS AND CAUSES
OF ACTION OF ANY KIND AND NATURE, IN LAW, EQUITY OR OTHERWISE, UNDER CONTRACT,
TORT, STATUTORY OR COMMON LAW, KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, AND
DISCLOSED OR UNDISCLOSED, WHICH ANY OF THEM MAY HAVE HAD, MAY NOW HAVE OR MAY IN
THE FUTURE HAVE ARISING OUT OF OR IN ANY WAY CONNECTED WITH EXECUTIVE’S
RELATIONSHIP IN ANY AND ALL CAPACITIES WITH THE COMPANY PRIOR TO THE DATE
HEREOF, AND THE EMPLOYMENT OF EXECUTIVE BY THE COMPANY OR THE TERMINATION OF
THAT EMPLOYMENT.  WITHOUT LIMITATION ON THE GENERALITY OF THE FOREGOING,
INCLUDED IN THE FOREGOING RELEASE IS A RELEASE OF ANY AND ALL SUCH CLAIMS,
DEMAND, ACTIONS, AND CAUSES OF ACTION, DIRECTLY OR INDIRECTLY ARISING OUT OF OR
IN ANY WAY CONNECTED WITH EXECUTIVE’S RELATIONSHIP IN ANY AND ALL CAPACITIES
WITH THE COMPANY PRIOR TO THE DATE HEREOF, INCLUDING BUT NOT LIMITED TO THE
EMPLOYMENT OF EXECUTIVE BY THE COMPANY OR THE TERMINATION OF THAT EMPLOYMENT OR
EXECUTIVE’S ACTIONS OR NON-ACTIONS AS AN OFFICER OF THE COMPANY.


 


(C)                                  EXECUTIVE AND THE COMPANY EACH ACKNOWLEDGE
THAT HE OR IT HAS READ AND UNDERSTANDS SECTION 1542 OF THE CIVIL CODE OF THE
STATE OF CALIFORNIA WHICH READS AS FOLLOWS:


 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

Executive and the Company each hereby expressly waives and relinquishes all
rights and benefits under that section and any similar law of any state or
territory of the United States with respect to the release he or it is granting
in this Agreement.

 


(D)                                 THE FOREGOING RELEASES IN THIS PARAGRAPH 9
DO NOT APPLY TO THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER VESTED
OUTSTANDING OPTIONS TO PURCHASE SHARES OF THE COMPANY’S STOCK PREVIOUSLY GRANTED
TO EXECUTIVE BY THE COMPANY.


 


10.                                 NOTICES.  ALL NOTICES AND OTHER
COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND SHALL BE
DEEMED GIVEN WHEN (I) DELIVERED PERSONALLY OR BY OVERNIGHT COURIER TO THE
FOLLOWING ADDRESS OF THE OTHER PARTY HERETO (OR SUCH OTHER ADDRESS FOR SUCH
PARTY AS SHALL BE SPECIFIED BY NOTICE GIVEN PURSUANT TO THIS SECTION) OR (II)
SENT BY FACSIMILE TO THE FOLLOWING FACSIMILE NUMBER OF THE OTHER PARTY


 


6

--------------------------------------------------------------------------------



 


HERETO (OR SUCH OTHER FACSIMILE NUMBER FOR SUCH PARTY AS SHALL BE SPECIFIED BY
NOTICE GIVEN PURSUANT TO THIS SECTION), WITH THE CONFIRMATORY COPY DELIVERED BY
OVERNIGHT COURIER TO THE ADDRESS OF SUCH PARTY PURSUANT TO THIS SECTION:


 

If to the Company, to:

 

THQ Inc.

27001 Agoura Road

Suite 325

Calabasas Hills, CA  91301
Attention:  Chief Executive Officer

 

If to the Executive, to:

 

Jeffrey C. Lapin
c/o Kenwick, Inc.

8509 So. La Cienega Boulevard

Inglewood, California 90301

Attention:  Z.L. Lapin

 


11.                                 SEVERABILITY.  WHENEVER POSSIBLE, EACH
PROVISION OF THIS AGREEMENT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE
EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT
IS HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT UNDER APPLICABLE
LAW OR RULE IN ANY JURISDICTION, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY
SHALL NOT AFFECT THE VALIDITY, LEGALITY OR ENFORCEABILITY OF ANY OTHER PROVISION
OF THIS AGREEMENT OR THE VALIDITY, LEGALITY OR ENFORCEABILITY OF SUCH PROVISION
IN ANY OTHER JURISDICTION, BUT THIS AGREEMENT SHALL BE REFORMED, CONSTRUED AND
ENFORCED IN SUCH JURISDICTION AS IF SUCH INVALID, ILLEGAL OR UNENFORCEABLE
PROVISION HAD NEVER BEEN CONTAINED HEREIN.


 


12.                                 SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
SHALL BE ENFORCEABLE BY THE CONSULTANT AND HIS HEIRS, EXECUTORS, ADMINISTRATORS
AND LEGAL REPRESENTATIVES, AND BY THE COMPANY AND ITS SUCCESSORS AND ASSIGNS.


 


13.                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF
THE STATE OF CALIFORNIA WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.


 


14.                                 AMENDMENT AND WAIVER.  THE PROVISIONS OF
THIS AGREEMENT MAY BE AMENDED OR WAIVED ONLY BY THE WRITTEN AGREEMENT OF THE
COMPANY AND THE EXECUTIVE, AND NO COURSE OF CONDUCT OR FAILURE OR DELAY IN
ENFORCING THE PROVISIONS OF THIS AGREEMENT SHALL AFFECT THE VALIDITY, BINDING
EFFECT OR ENFORCEABILITY OF THIS AGREEMENT.


 


7

--------------------------------------------------------------------------------



 


15.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN TWO COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL
AND BOTH OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


16.                                 SETTLEMENT OF CLAIMS.  IT IS UNDERSTOOD THAT
THIS IS A COMPROMISE SETTLEMENT OF DISPUTED CLAIMS, AND THAT THE PROMISES OF
PAYMENTS IN CONSIDERATION OF THIS AGREEMENT SHALL NOT BE CONSTRUED TO BE AN
ADMISSION OF ANY LIABILITY OR OBLIGATION WHATEVER, BY EITHER PARTY TO THE OTHER
PARTY, OR TO ANY OTHER PERSON WHOMSOEVER.


 


17.                                 ARBITRATION.  ANY AND ALL DISPUTES,
CONTROVERSIES OR CLAIMS (“DISPUTE”) BETWEEN THE PARTIES RELATING TO THE
INTERPRETATION OR ENFORCEMENT OR PERFORMANCE OF THIS AGREEMENT SHALL BE RESOLVED
BY BINDING ARBITRATION IN ACCORDANCE WITH THE THEN CURRENT COMMERCIAL
ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION, SUBJECT TO ONLY THE
FOLLOWING PROVISIONS:


 


(A)                                  THE ARBITRATOR SHALL BE DETERMINED FROM A
LIST OF NAMES OF FIVE IMPARTIAL ARBITRATORS (EACH OF WHOM SHALL BE A RETIRED
JUDGE OF THE SUPERIOR COURT OF THE STATE OF CALIFORNIA OR A RETIRED JUSTICE OF
THE COURT OF APPEAL OF THE STATE OF CALIFORNIA) EXPERIENCED IN COMMERCIAL
ARBITRATION MATTERS SUPPLIED BY THE AMERICAN ARBITRATION  ASSOCIATION (THE
“ASSOCIATION) CHOSEN BY EXECUTIVE AND THE COMPANY EACH IN TURN STRIKING A NAME
FROM THE LIST UNTIL ONE NAME REMAINS.


 


(B)                                 THE ARBITRATOR SHALL DETERMINE WHETHER AND
TO WHAT EXTENT ANY PARTY SHALL BE ENTITLED TO DAMAGES OR EQUITABLE RELIEF.


 


(C)                                  THE ARBITRATOR SHALL NOT HAVE THE POWER TO
ADD TO NOR MODIFY ANY OF THE TERMS OR CONDITIONS OF THIS AGREEMENT.  THE
ARBITRATOR’S DECISION SHALL NOT GO BEYOND WHAT IS NECESSARY FOR THE
INTERPRETATION AND APPLICATION OF THE PROVISION OF THIS AGREEMENT IN RESPECT OF
THE ISSUE BEFORE THE ARBITRATOR.  THE ARBITRATOR SHALL NOT SUBSTITUTE HIS OR HER
JUDGMENT FOR THAT OF THE PARTIES IN THE EXERCISE OF RIGHTS GRANTED OR RETAINED
BY THIS AGREEMENT.  THE ARBITRATOR’S AWARD OR OTHER PERMITTED REMEDY, IF ANY,
AND THE DECISION SHALL BE BASED UPON THE ISSUE AS DRAFTED AND SUBMITTED BY THE
RESPECTIVE PARTIES AND THE RELEVANT AND COMPETENT EVIDENCE ADDUCED AT THE
HEARING.


 


(D)                                 THE ARBITRATOR SHALL HAVE THE AUTHORITY TO
AWARD ANY REMEDY OR RELIEF PROVIDED FOR IN THIS AGREEMENT, IN ADDITION TO ANY
OTHER REMEDY OR RELIEF (INCLUDING PROVISIONAL REMEDIES AND RELIEF) THAT A COURT
OF COMPETENT JURISDICTION COULD ORDER OR GRANT.  IN ADDITION, THE ARBITRATOR
SHALL HAVE THE AUTHORITY TO DECIDE ISSUES RELATING TO THE INTERPRETATION,
MEANING OR PERFORMANCE OF THIS AGREEMENT EVEN IF SUCH DECISION WOULD CONSTITUTE
AN ADVISORY OPINION IN A COURT PROCEEDING OR IF THE ISSUES WOULD OTHERWISE NOT
BE RIPE FOR RESOLUTION IN A COURT PROCEEDING, AND ANY SUCH DECISION SHALL BIND
THE PARTIES IN THEIR CONTINUING PERFORMANCE OF THIS AGREEMENT.  THE ARBITRATOR’S
WRITTEN DECISION SHALL BE RENDERED WITHIN SIXTY DAYS OF THE HEARING.  THE
DECISION REACHED BY THE ARBITRATOR SHALL BE FINAL AND BINDING UPON THE PARTIES
AS TO THE MATTER IN


 


8

--------------------------------------------------------------------------------



 


DISPUTE.  TO THE EXTENT THAT THE RELIEF OR REMEDY GRANTED BY THE ARBITRATOR IS
RELIEF OR REMEDY ON WHICH A COURT COULD ENTER JUDGMENT, A JUDGMENT UPON THE
AWARD RENDERED BY THE ARBITRATOR SHALL BE ENTERED IN ANY COURT HAVING
JURISDICTION THEREOF (UNLESS IN THE CASE OF AN AWARD OF DAMAGES, THE FULL AMOUNT
OF THE AWARD IS PAID WITHIN 10 DAYS OF ITS DETERMINATION BY THE ARBITRATOR). 
OTHERWISE, THE AWARD SHALL BE BINDING ON THE PARTIES IN CONNECTION WITH THEIR
CONTINUING PERFORMANCE OF THIS AGREEMENT AND IN ANY SUBSEQUENT ARBITRAL OR
JUDICIAL PROCEEDING BETWEEN THE PARTIES.


 


(E)                                  THE ARBITRATION SHALL TAKE PLACE IN LOS
ANGELES, CALIFORNIA.


 


(F)                                    THE ARBITRATION PROCEEDING AND ALL
FILING, TESTIMONY, DOCUMENTS AND INFORMATION RELATING TO OR PRESENTED DURING THE
ARBITRATION PROCEEDING SHALL BE DISCLOSED EXCLUSIVELY FOR THE PURPOSE OF
FACILITATING THE ARBITRATION PROCESS AND FOR NO OTHER PURPOSE AND SHALL BE
DEEMED TO BE INFORMATION SUBJECTION TO THE CONFIDENTIALITY PROVISIONS OF THIS
AGREEMENT.


 


(G)                                 THE PARTIES SHALL CONTINUE PERFORMING THEIR
RESPECTIVE OBLIGATIONS UNDER THIS AGREEMENT NOTWITHSTANDING THE EXISTENCE OF A
DISPUTE WHILE THE DISPUTE IS BEING RESOLVED UNLESS AND UNTIL SUCH OBLIGATIONS
ARE TERMINATED OR EXPIRE IN ACCORDANCE WITH THE PROVISIONS HEREOF.  IN THE EVENT
THAT THE ARBITRATOR DETERMINES THAT THE COMPANY IN BAD FAITH HAS FAILED TO
CONTINUE TO PERFORM ITS PAYMENT OR OTHER OBLIGATIONS TO EXECUTIVE UNDER THIS
AGREEMENT WITHOUT A DETERMINATION BY THE ARBITRATOR THAT IT IS ENTITLED TO DO
SO, THE ARBITRATOR SHALL HAVE THE AUTHORITY TO ACCELERATE THE FULL AMOUNT OF ALL
SUMS WHICH ARE THEN OR WHICH MAY THEREAFTER BECOME DUE OR PAYABLE UNDER THIS
AGREEMENT FROM THE COMPANY TO EXECUTIVE OR TO REQUIRE THAT THE COMPANY POST AN
UNCONDITIONAL BANK LETTER OF CREDIT WHICH EXECUTIVE MAY DRAW UPON AT ANY TIME
FOR THE AMOUNT OF ALL SUCH SUMS WHICH MAY THEREAFTER BECOME PAYABLE BY THE
COMPANY TO EXECUTIVE AND IN ADDITION, ORDER THAT THE COMPANY PAY ALL OF
EXECUTIVE’S LEGAL FEES AND OTHER COSTS IN CONNECTION WITH THE ARBITRATION AND
ANY ENFORCEMENT OF THE ARBITRATOR’S JUDGMENT OR AWARD.


 


(H)                                 THE ARBITRATOR MAY, IN HIS OR HER SOLE
DISCRETION, ORDER A PRE-HEARING EXCHANGE OF INFORMATION INCLUDING PRODUCTION OF
DOCUMENTS, EXCHANGE OF SUMMARIES OF TESTIMONY OR EXCHANGE OF STATEMENTS OF
POSITION, AND SHALL SCHEDULE PROMPTLY ALL DISCOVERY AND OTHER PROCEDURAL STEPS
AND OTHERWISE ASSUME CASE MANAGEMENT INITIATIVE AND CONTROL TO EFFECT AN
EFFICIENT AND EXPEDITIOUS RESOLUTION OF THE DISPUTE.  NO TESTIMONY OF ANY
WITNESS SHALL BE PRESENTED IN WRITTEN FORM UNLESS THE OPPOSING PARTY OR PARTIES
SHALL HAVE THE OPPORTUNITY TO CROSS-EXAMINE SUCH WITNESS, EXCEPT AS THE PARTIES
OTHERWISE AGREE IN WRITING.  AT ANY ORAL HEARING OF EVIDENCE IN CONNECTION WITH
AN ARBITRATION PROCEEDING, EACH PARTY AND ITS COUNSEL SHALL HAVE THE RIGHT TO
EXAMINE ITS WITNESS AND TO CROSS-EXAMINE THE WITNESSES OF THE OTHER PARTY.


 


(I)                                     NOTWITHSTANDING THE DISPUTE RESOLUTION
PROCEDURES CONTAINED IN THIS SECTION 18, EITHER PARTY MAY APPLY TO ANY COURT
HAVING JURISDICTION (I) TO ENFORCE


 


9

--------------------------------------------------------------------------------



 


THIS QUO UNTIL THE ARBITRATION AWARD IS RENDERED OR THE DISPUTE IS OTHERWISE
RESOLVED, OR (III) TO CHALLENGE OR VACATE ANY FINAL JUDGEMENT, AWARD OR DECISION
OF THE ARBITRATOR THAT DOES NOT COMPORT WITH THE EXPRESS PROVISIONS OF THIS
SECTION 18.


 


18.                                 INTEGRATION; COUNTERPARTS.  THIS AGREEMENT
AND THE EMPLOYMENT AGREEMENT CONTAINS THE ENTIRE AGREEMENT BETWEEN THE PARTIES
AND CONSTITUTES THE COMPLETE, FINAL AND EXCLUSIVE EMBODIMENT OF THEIR AGREEMENT
WITH RESPECT TO THE SUBJECT MATTER HEREOF.  THIS AGREEMENT IS EXECUTED WITHOUT
RELIANCE UPON ANY PROMISE, WARRANTY OR REPRESENTATION BY THE PARTIES OR ANY
REPRESENTATIVE OF THE PARTIES OTHER THAN THOSE EXPRESSLY CONTAINED HEREIN, AND
THE PARTIES HAVE CAREFULLY READ THIS AGREEMENT, AND SIGN THE SAME OF THEIR OWN
FREE WILL.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS.


 


19.                                 COSTS AND EXPENSES.  THE COMPANY AND
EXECUTIVE SHALL EACH BEAR THEIR OWN LEGAL FEES IN CONNECTION WITH THE
NEGOTIATION, PREPARATION, EXECUTION AND ENFORCEMENT OF THIS AGREEMENT EXCEPT
THAT THE COMPANY SHALL PAY DIRECTLY $6,000 OF EXECUTIVE’S LEGAL FEES.  IN OTHER
RESPECTS, EXCEPT AS SPECIFICALLY PROVIDED HEREIN, EXECUTIVE AND THE COMPANY WILL
EACH BEAR THEIR OWN COSTS AND EXPENSES INCLUDING ATTORNEY’S FEES INCURRED IN OR
ARISING OUT OF OR THE MATTERS RELEASED HEREIN.


 


20.                                 HEADINGS.


 

The article, section and paragraph headings are for convenience of reference
only, and shall not define or limit the provisions of this Agreement.

 

Please confirm your agreement to the foregoing by signing and returning a copy
of this letter.

 

 

 

Yours very truly,

 

 

 

THQ Inc.

 

 

 

By:

/s/ Brian J. Farrell

 

 

 

Brian J. Farrell

 

 

Chief Executive Officer

 

 

AGREED TO:

 

 

/s/ Jeffrey C. Lapin

 

Jeffrey C. Lapin

 

10

--------------------------------------------------------------------------------